STONE, C. J.
—
The present indictment was framed under the act “to prevent the violation or evasion of prohibition laws, and of the laws requiring license to sell spirituous, vinous or malt liquors,” approved February 19,1883. — Sess. Acts, 61. The act is obscurely framed, and badly punctuated. The semicolons in the first section should all be commas. To meet the statutory conditions, three essentials are required: first, a house, room, inclosure, or other place, where spirituous, vinous, or malt liquors are furnished or obtained, in violation or evasion of law, cr where some device is used to dispose of, furnish, or obtain such liquors in violation or evasion of law; second, such house, room, inelosure, place or device to be so constructed, and in such manner, as to keep the person concealed, who furnishes or disposes of such liquor; and, third, a sale, disposition, or furnishing of such liquor, in violation or evasion of law, by a person who is at the time concealed. Keeping or controlling a house, room, place, &c., without more, is certainly no offense against the law. Nor would a mere hiding-place, or *28device, contrived for the concealment of a person, complete the offense, or raise the act up to the grade of criminality. To be a violation of the statute, one or more of the named kinds of liquor must be furnished or disposed of, by a person who is at the time concealed. It is immaterial by or to whom the liquor is furnished, or disposed of. The three conditions concurring, the offense is complete.
There is nothing in this statute which provides for the punishment of the person who furnishes or disposes of the liquor. ITe is probably indictable under some other statute. The policy of this enactment is, to prevent such clandestine traffic, by punishing him who keeps or controls the house, place, or contrivance, in and by which such illicit traffic can be and is conducted. An indictment under this statute, to be sufficient, must contain, in substance, each of the ingredients of the offense described above. Less than this fails to set forth a violation of the statute.
For some reason, not explained, the defendant appears to have been tried only on the first count in the indictm'ent. That, however, is an immaterial matter, as each count is insufficient to uphold the conviction. What we have said about the constituents of the offense, will furnish a sufficient guide for framing another indictment, should the prosecution be continued. We have also indicated what facts it is necessary to prove, to justify a conviction. We need not notice the many exceptions.
Reversed and remanded. The prisoner to remain in custody, until discharged by due course of law.